Per Guriam:

The very point in this case was passed upon in Watts v. Leggett, 66 N. C., 197, and decided adversely to the claims of the defendants. The view there taken by the Court has been long regarded as the settled law of this State, and has been frequently approved in subsequent decisions, notably, in McAfee v. Bettis, 72 N. C., 28, and Gregory v. Ellis, 86 N. C., 579. In the latter case, the opinion in Watts v. Leggett is quoted at some length by Ashe, J., and entirely approved by the Court as to the particular point now in question. We have been much impressed with the able argument of the counsel for the defendants, but are of the opinion that it is better to adhere to the previous rulings of the Court, that there*is nothing which imperatively demands their reversal.
Affirmed.